i          i        i                                                                i       i    i




                                  MEMORANDUM OPINION


                                         No. 04-09-00313-CV

                    Dr. Michel SHAPIRO and Callaghan Square Investments, Ltd.
                               f/k/a Callaghan Square Investments, Inc.,
                                      Appellants/Cross-Appellees
                                                  v.

                  COX'S FIESTA SUPERMARKETS OF SAN ANTONIO, INC.,
                                 Appellee/Cross Appellants


                        From the County Court at Law No 7, Bexar County, Texas
                                        Trial Court No. 323200
                              Honorable H. Paul Canales, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 7, 2009

DISMISSED

           The parties have filed a joint motion, in accordance with Texas Rule of Appellate

Procedure 42.1(a)(2), stating they have resolved the dispute at issue and requesting this court

dismiss this appeal. The motion is granted and the appeal is hereby dismissed. TEX . R. APP .

P. 42.1(a)(2).

                                                       PER CURIAM